DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a method of manufacture, classified in H01L21/4832.
II. Claims 17-20, drawn to a device, classified in H01L23/562.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the device as claimed can be formed with a materially different process wherein the polymerized layer is cured after deposition on the passivation dielectric layer.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(1) The inventions have acquired a separate status in the art in view of their different classification; 
(2) The inventions require a separate field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(4) The inventions are likely to raise different non prior-art issues under 35 U.S.C 101 and/or 35 U.S.C 112(a).
(5) the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
In the instant case, reasons 1-5 apply. Specifically, reasons 1-3 support the search burden since the device can be searched in CPC classes H01L23/562 and the method can be searched in CPC classes H01L21/4832 as noted above. In this instance, there would be a serious search burden because the inventions have acquired a separate status in the art in view of their different classification (the method of manufacture wherein a temporary substrate is used to deposit and cure the PI film is classified in CPC area H01L21/4832; the semiconductor device is classified in CPC areas H01L23/562 since the instant application discloses a passivation/buffer PI layer that is formed to prevent wafer warpage (mechanical damage). Also, the inventions require a different field of search (searching different subclasses and employing different search queries). Additionally, prior art applicable to the device claims may not be applicable to the process steps in the method claims.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Radomsky on 2/2/2022 a provisional election was made without traverse to prosecute the invention of the method of manufacture, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
Information Disclosure Statement
The information disclosure statement (IDS) submitted 7/1/2020, 7/1/2020, 10/8/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the photosensitive material layer" in lines 2-7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently discloses a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claims 1-5, 12 -16 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al (US 2005/0269702 A1 hereinafter Otsuka) in view of Matsumoto et al (US 2017/0372996 A1 hereinafter Matsumoto) and further in view of Ooyabu et al (US 2012/0160412 A1 hereinafter Ooyabu).
Regarding Claim 1, Otsuka discloses in Fig 1 and 2: A method of forming a semiconductor structure, comprising:
providing a semiconductor wafer including a plurality of semiconductor dies (abstract);
providing a passivation layer (PS in Fig 2B: being equated to a dielectric layer that is being etched with a n etch mask);
attaching the passivation layer to the semiconductor wafer (Fig 2B), 

etching portions of the passivation layer (PS) that are proximal to the openings through the etch mask layer by applying an etchant (being interpreted broadly to include dry and wet etchants) into the openings through the etch mask layer in an etch process [0058]; and
removing the etch mask layer selective to the passivation layer (Fig 2C) [0066-0067, 0078].
Otsuka does not disclose: passivation is a polymerized material layer; wherein the polymerized material layer is polymerized prior to the step of attaching the polymerized material layer to the semiconductor wafer.
However, Matsumoto in a similar process discloses in Fig 24 that the upper passivation layer is a polymer (4cj: Polyimide).
References Otsuka and Matsumoto are analogous art because they both are directed to manufacturing methods of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Otsuka with the specified features of Matsumoto because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Otsuka and Matsumoto so that passivation is a polymerized material layer as taught by Matusmoto in Otsuka’s method since, Polyimide is a commonly used passivation in semiconductor arts due to it’s electric. Mechanical properties.

References Otsuka, Matsumoto and Ooyabu are analogous art because they both are directed to manufacturing methods of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Otsuka and Matsumoto with the specified features of Ooyabu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Otsuka, Ooyabu and Matsumoto so that the polymerized material layer is polymerized prior to the step of attaching the polymerized material layer to the semiconductor wafer as taught by OOyabu in Otsuka’s and Matsumoto’s method since, this provides for a process that is effective and efficient in encapsulating a semiconductor device [0010].

Regarding Claim 2, Otsuka, Matsumoto and Ooyabu disclose: The method of Claim 1, wherein the semiconductor wafer comprises:
Otsuka further discloses in Fig 2A-2B: bonding pads (P) located within the plurality of semiconductor dies (Fig 1); and


Regarding Claim 3, Otsuka, Matsumoto and Ooyabu disclose: The method of Claim 2, wherein:
Otsuka further discloses: openings through the etch mask layer (PR4) are formed in areas that overlie the bonding pads (P); and
top surfaces of the bonding pads (P) are physically exposed upon etching the portions of the passivation layer (PS).
Otsuka and Ooyabu do not disclose: passivation is a polymerized material layer.
However, Matsumoto in a similar process discloses in Fig 24 that the upper passivation layer is a polymer (4cj: Polyimide).
References Otsuka and Matsumoto are analogous art because they both are directed to manufacturing methods of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Otsuka with the specified features of Matsumoto because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Otsuka, Ooyabu and Matsumoto so that passivation is a polymerized material layer as taught by Matusmoto in Ooyabu and Otsuka’s method since, Polyimide is a commonly used passivation in semiconductor arts due to it’s electric. Mechanical properties.

Regarding Claim 4, Otsuka, Matsumoto and Ooyabu disclose:  The method of Claim 3, wherein:
Otsuka further discloses: discrete openings (Fig 2C) are formed in the passivation layer (PS) upon etching the portions of the passivation layer that are proximal to the openings through the etch mask layer (PR4); and
a respective one of the bonding pads (P) is physically exposed underneath each of the discrete openings (Fig 2C).
Otsuka and Ooyabu do not disclose: passivation is a polymerized material layer.
However, Matsumoto in a similar process discloses in Fig 24 that the upper passivation layer is a polymer (4cj: Polyimide).
References Otsuka and Matsumoto are analogous art because they both are directed to manufacturing methods of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Otsuka with the specified features of Matsumoto because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Otsuka, Ooyabu and Matsumoto so that passivation is a polymerized material layer as taught by Matusmoto in Ooyabu and Otsuka’s method since, Polyimide is a commonly used passivation in semiconductor arts due to it’s electric. Mechanical properties.

Regarding Claim 5, Otsuka, Matsumoto and Ooyabu disclose:  The method of Claim 4, wherein:
Otsuka further discloses: a mesh-shaped opening is also formed in the passivation layer (PS: See top view in Figs 1 and 2A-2C which show that the openings in the passivation form a  mesh that is formed in the scribe region (SC) that surrounds the chip regions (C1-C4) of the semiconductor wafer) during etching of the portions of the passivation layer that are proximal to the openings through the etch mask layer (PR4); and
the mesh-shaped opening extends through areas between each laterally-neighboring pair of semiconductor dies (C1-C4), and laterally surrounds and encloses each area of the plurality of semiconductor dies (C1-C4: Examiner notes that even though Fig 1 shows a magnified picture of the scribe area, one of ordinary skilled in the art would find it obvious that the scribe region with the passivation layer and the openings is formed surrounding each die of the semiconductor wafer)..
Otsuka and Ooyabu do not disclose: passivation is a polymerized material layer.
However, Matsumoto in a similar process discloses in Fig 24 that the upper passivation layer is a polymer (4cj: Polyimide).
References Otsuka and Matsumoto are analogous art because they both are directed to manufacturing methods of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Otsuka with the specified features of Matsumoto because they are from the same field of endeavor.


Regarding Claim 12, Otsuka, Matsumoto and Ooyabu disclose: The method of Claim 1. Otsuka further discloses:  wherein the etch mask layer (PR4) comprises an organic photosensitive material layer (photoresist is an organic photo sensitive material).

Regarding Claim 13 (claim being examined as best understood: see 112(b) rejection), Otsuka, Matsumoto, Yoshida and Ooyabu disclose: The method of Claim 12.
Otsuka, further discloses: further comprising: providing a dry film (Mask and PR4) comprising a stack of a cover layer (Mask) and the photosensitive material layer (PR4);
attaching a combination of the photosensitive material layer (PR4) and the cover layer (mask) to the passivation layer (PS) such that the photosensitive material layer (PR4) contacts the polymerized material layer;
exposing the photosensitive material layer through the cover layer (PR4 being exposed through the mask);
detaching the cover layer (mask is removed from PR4 post processing) from the photosensitive material layer (PR4); and


Regarding Claim 14, Otsuka, Matsumoto and Ooyabu disclose:  The method of Claim 1.
Otsuka and Matsumoto do not disclose: wherein the polymerized material layer is formed by depositing precursor solution over a transfer substrate to form a precursor film, followed by curing the precursor film to polymerize the precursor film and form the polymerized material layer prior to attaching the polymerized material layer to the semiconductor wafer.
However, Ooyabu in a similar process discloses: wherein the polymerized material layer (6: polyimide) is formed by depositing precursor solution over a transfer substrate (11) to form a precursor film, followed by curing (note that the claim does not specifically claim a full curing and hence semi-cured is being equated to “cured” as claimed) the precursor film to polymerize the precursor film and form the polymerized material layer prior to attaching the polymerized material layer to the semiconductor element  [0044-0047].
References Otsuka, Matsumoto and Ooyabu are analogous art because they both are directed to manufacturing methods of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Otsuka, Ooyabu and Matsumoto so that the polymerized material layer is formed by depositing precursor solution over a transfer substrate to form a precursor film, followed by curing the precursor film to polymerize the precursor film and form the polymerized material layer prior to attaching the polymerized material layer to the semiconductor wafer as taught by OOyabu in Otsuka’s and Matsumoto’s method since, this provides for a process that is effective and efficient in encapsulating a semiconductor device [0010].

Regarding Claim 15 and 16, Otsuka, Matsumoto and Ooyabu disclose:  The method of Claim 1.
Otsuka and Matsumoto do not disclose: wherein the polymerized material layer comprises a polymerized polyimide layer (polymerized silicone resin layer for claim 15).
However, Ooyabu in a similar process discloses: wherein the polymerized material layer (6) comprises a polymerized polyimide layer (polymerized silicone resin layer for claim 16) [0044].
References Otsuka, Matsumoto and Ooyabu are analogous art because they both are directed to manufacturing methods of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Otsuka and Matsumoto with the specified features of Ooyabu because they are from the same field of endeavor.
.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al (US 2005/0269702 A1 hereinafter Otsuka) in view of Matsumoto et al (US 2017/0372996 A1 hereinafter Matsumoto) and further in view of Ooyabu et al (US 2012/0160412 A1 hereinafter Ooyabu) and further in view of Yonekura et al (US 2018/0097080 A1 hereinafter Yonekura).
Regarding Claim 6, Otsuka, Matsumoto and Ooyabu disclose:  The method of Claim 2.
Otsuka, Ooyabu and Matsumoto do not disclose: wherein: the etch process comprises an isotropic etch process; and remaining portions of the polymerized material layer after the etch process include concave sidewalls having a uniform radius of curvature throughout.
However, Yonekura in a similar process discloses in Fig 2B and 2C: wherein: the etch process comprises an isotropic etch process [0040-0042]; and remaining portions of the polymerized material layer after the etch process include concave sidewalls (See Fig 2D) having a uniform radius of curvature throughout. Examiner notes that even 
References Otsuka, Matsumoto, Yonekura and Ooyabu are analogous art because they both are directed to manufacturing methods of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Otsuka, Ooyabu and Matsumoto with the specified features of Yonekura because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Otsuka, Ooyabu, Yonekura and Matsumoto so that the etch process comprises an isotropic etch process; and remaining portions of the polymerized material layer after the etch process include concave sidewalls having a uniform radius of curvature throughout as taught by Yonekura in Otsuka’s, Ooyabu’s and Matsumoto’s method since, this provides for a process that suppresses production of etch residues [0011].

Regarding Claim 7, Otsuka, Matsumoto and Ooyabu disclose:  The method of Claim 6.

However, Yonekura in a similar process discloses in Fig 2B and 2C: wherein: the etch process comprises an isotropic etch process [0040-0042]; Examiner notes that even though Yonekura does not specifically disclose that the uniform radius of curvature is greater than a thickness of the polymerized material layer, one of ordinary skilled in the art would understand and find it obvious that by changing etch process parameters such as (wet etch chemicals, concentration, flow, chamber design) in a wet etching process and (chemistry, flow rates, chamber design, gas pressure) in a dry etching process influences the etch rates and thus the concave profile’s radius of curvature can be affected by the above mentioned process parameters.
References Otsuka, Matsumoto, Yonekura and Ooyabu are analogous art because they both are directed to manufacturing methods of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Otsuka, Ooyabu and Matsumoto with the specified features of Yonekura because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Otsuka, Ooyabu, Yonekura and Matsumoto so that the uniform radius of curvature is greater than a thickness of the polymerized material layer as taught by Yonekura in Otsuka’s, Ooyabu’s and Matsumoto’s method since, this provides for a process that suppresses production of etch residues [0011].

Regarding Claim 8, Otsuka, Matsumoto and Ooyabu disclose:  The method of Claim 2. Otsuka further discloses: and the etchant etches a material of the passivation layer (PS) selective to materials of the bonding pads (P) and the passivation dielectric layer (PS) (See Fig 2B and 2C [0096-0098].
Otsuka, Ooyabu and Matsumoto do not disclose: passivation is a polymerized material layer; wherein: the etch process comprises an isotropic or an anisotropic etch process. 
However, Matsumoto in a similar process discloses in Fig 24 that the upper passivation layer is a polymer (4cj: Polyimide).
References Otsuka and Matsumoto are analogous art because they both are directed to manufacturing methods of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Otsuka with the specified features of Matsumoto because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Otsuka and Matsumoto so that passivation is a polymerized material layer as taught by Matusmoto in Otsuka’s method since, Polyimide is a commonly used passivation in semiconductor arts due to it’s electric. Mechanical properties.
However, Yonekura in a similar process discloses in Fig 2B and 2C: wherein: the etch process comprises an isotropic etch process [0040-0042].
References Otsuka, Matsumoto, Yonekura and Ooyabu are analogous art because they both are directed to manufacturing methods of semiconductor devices 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Otsuka, Ooyabu, Yonekura and Matsumoto so that the etch process comprises an isotropic etch process as taught by Yonekura in Otsuka’s, Ooyabu’s and Matsumoto’s method since, this provides for a process that suppresses production of etch residues [0011].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al (US 2005/0269702 A1 hereinafter Otsuka) in view of Matsumoto et al (US 2017/0372996 A1 hereinafter Matsumoto) and further in view of Ooyabu et al (US 2012/0160412 A1 hereinafter Ooyabu) and further in view of Yang et al (US 2015/0296607 A1 hereinafter Yang)
Regarding Claim 9, Otsuka, Matsumoto and Ooyabu disclose:  The method of Claim 2. 
Otsuka, Matsumoto and Ooyabu do not disclose:  further comprising: forming an adhesive layer over the semiconductor wafer, wherein the polymerized material layer is attached to the semiconductor wafer by the adhesive layer; and
removing portions of the adhesive layer that is applied to the bonding pads employing the etchant or employing another etchant while the etch mask layer is present on the polymerized material layer.

However, Matsumoto in a similar process discloses in Fig 24 that the upper passivation layer is a polymer (4cj: Polyimide).
References Otsuka and Matsumoto are analogous art because they both are directed to manufacturing methods of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Otsuka with the specified features of Matsumoto because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Otsuka and Matsumoto so that passivation is a polymerized material layer as taught by Matusmoto in Otsuka’s method since, Polyimide is a commonly used passivation in semiconductor arts due to it’s electric. Mechanical properties.
However, Yang in a similar process discloses in Fig 7: wherein the polyimide layer (64) is attached to the substrate by the adhesive layer (64) [0067]. Examiner notes that Yang discloses that PCB layer such as metal, dielectric layers of polyimide are attached to one another and to the base substrate using adhesive layers. Thus, one of ordinary skilled in the art would find it obvious that the polymerized material layer as claimed is attached to the substrate or the semiconductor wafer as claimed via an adhesive layer. Additionally, as seen in Otsuka Fig 2C, the opening formed in the passivation layer PS is clean of any residues since the pad “P” is required to be residue 
References Otsuka, Matsumoto and Ooyabu are analogous art because they both are directed to manufacturing methods of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Otsuka, Ooyabu and Matsumoto with the specified features of Yang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Otsuka, Ooyabu, Yang and Matsumoto so that the etch process comprises an isotropic etch process as taught by Yang in Otsuka’s, Ooyabu’s, and Matsumoto’s method since, this provides for a reliable electronic device.

Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al (US 2005/0269702 A1 hereinafter Otsuka) in view of Matsumoto et al (US 2017/0372996 A1 hereinafter Matsumoto) and further in view of Ooyabu et al (US 2012/0160412 A1 hereinafter Ooyabu).
Regarding Claim 1, Otsuka discloses in Fig 1, 2A-2C, 19A-19D: A method of forming a semiconductor structure, comprising:
providing a semiconductor wafer including a plurality of semiconductor dies (C1-C4).

applying and patterning an etch mask layer (53) over the passivation layer, wherein openings are formed through the etch mask layer (See Fig 19C);
etching portions of the polymerized material layer that are proximal to the openings through the etch mask layer (Fig 19 C-D) by applying an etchant into the openings through the etch mask layer in an etch process [0141]; and
removing the etch mask layer (53 Is removed partially) selective to the passivation layer [0138-0143]. 
Otsuka does not disclose: the passivation layer is a polymerized layer; wherein the polymerized material layer is polymerized prior to the step of attaching the polymerized material layer to the semiconductor wafer;
However, Matsumoto in a similar process discloses in Fig 24 that the upper passivation layer is a polymer (4cj: Polyimide).
References Otsuka and Matsumoto are analogous art because they both are directed to manufacturing methods of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Otsuka with the specified features of Matsumoto because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Otsuka and Matsumoto so that passivation is a polymerized material layer as taught by Matusmoto in Otsuka’s method 
However, Ooyabu in a similar process discloses: wherein the polymerized material layer (6) is polymerized prior to the step of attaching the polymerized material layer to the semiconductor element [0044-0047] (note that the claim does not specifically claim a full curing and hence semi-cured is being equated to “cured” as claimed).
References Otsuka, Matsumoto and Ooyabu are analogous art because they both are directed to manufacturing methods of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Otsuka and Matsumoto with the specified features of Ooyabu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Otsuka, Ooyabu and Matsumoto so that the polymerized material layer is polymerized prior to the step of attaching the polymerized material layer to the semiconductor wafer as taught by OOyabu in Otsuka’s and Matsumoto’s method since, this provides for a process that is effective and efficient in encapsulating a semiconductor device [0010].

Regarding Claim 10, Otsuka, Matsumoto and Ooyabu disclose: The method of Claim 1, further comprising:

patterning the etch mask layer by transferring a pattern in the photoresist material layer into the etch mask layer (53) 9See Fig 19C-19D).

Regarding Claim 11, Otsuka, Matsumoto and Ooyabu disclose: The method of Claim 10, further comprising:
Otsuka further discloses:  wherein the etch mask layer (53) comprises an inorganic dielectric hard mask [0142].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811